                                          Case 3:20-cv-03461-MMC Document 28 Filed 09/11/20 Page 1 of 1




                                  1

                                  2

                                  3                              IN THE UNITED STATES DISTRICT COURT

                                  4                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      MORTAR AND PESTLE CORP.,                        Case No. 20-cv-03461-MMC
                                  7                      Plaintiff,                      ORDER GRANTING DEFENDANT’S
                                                                                         MOTION TO DISMISS; DISMISSING
                                  8                v.                                    COMPLAINT WITH LEAVE TO
                                                                                         AMEND
                                  9      ATAIN SPECIALTY INSURANCE
                                         COMPANY,
                                  10
                                                         Defendant.
                                  11

                                  12             Before the Court is defendant Atain Specialty Insurance Company’s (“Atain”)
Northern District of California
 United States District Court




                                  13   “Motion to Dismiss Complaint Pursuant to Fed. R. Civ. P. 12(b)(6),” filed August 4, 2020.

                                  14   Plaintiff Mortar and Pestle Corp. d/b/a Olea Restaurant (“Mortar and Pestle”) has filed

                                  15   opposition, to which Atain has replied. The matter came on regularly for hearing on

                                  16   September 11, 2020. GailAnn Y. Stargardter of Mokri Vanis & Jones, LLP, appeared on

                                  17   behalf of Atain; Arnold Levin of Levin Sedran & Berman LLP appeared on behalf of

                                  18   Mortar and Pestle.

                                  19             The Court, having considered the parties’ respective written submissions as well

                                  20   as the arguments of counsel at the hearing, finds, for the reasons stated on the record at

                                  21   the hearing, Mortar and Pestle has not plausibly alleged a covered loss under the subject

                                  22   policy.

                                  23             Accordingly, the Motion to Dismiss is hereby GRANTED, and Mortar and Pestle is

                                  24   hereby afforded leave to file, no later than October 23, 2020, its First Amended

                                  25   Complaint.

                                  26             IT IS SO ORDERED.

                                  27   Dated: September 11, 2020
                                                                                                MAXINE M. CHESNEY
                                  28                                                            United States District Judge
